internal_revenue_service number release date index number ---------------------------------- --------------------- ---------------------------------------- -------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-132956-06 date july legend settlor trust - - - daughter - grandchild - grandchild - spouse great grandchild - great grandchild - - date date - - date - date - date date - - year - year year - - year - court - trustee state - - state - code cite - - cite -------------------------- ------------------------------------------------------------------------ ------------- ------------------------------- -------------------------------- ------------------------------------------------------ ---------------------------- -------------------------------- --------------------------- ------------------ ---------------------- -------------------------- ---------------------------------- ----------------- ---------------------- ------- ------- ------- -------- --------------------------------------------------------- --------------------------------------- ------------ ----------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ plr-132956-06 - - - - ------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------ -------------------------------------------------------- dear -------------------- representative requesting rulings under sec_1001 sec_2501 and sec_2601 of the internal_revenue_code this is in response to a letter dated date submitted by your authorized cite cite cite cite facts settlor died on date a resident of state item four of settlor’s will will upon the death of daughter and a child of daughter the children of such child of dated date established a_trust trust for the benefit of daughter and her descendants trust provided that the trustee would pay the net_income to daughter for her life the trustee was authorized to make principal distributions to daughter to provide for her support and maintenance and to daughter’s children to provide for their support maintenance and education upon daughter’s death the trustee would expend the net_income for the support maintenance and education of daughter’s children when a child reaches age the trustee may pay the income directly to the child trust also provides that distributions of principal may be made to daughter’s children for their support maintenance and education daughter is entitled to receive such part of the corpus of trust as an equal division between daughter’s children would represent the children of daughter to represent the number of shares into which the corpus of trust is to be divided and the children of such children to take the share so represented by the parent two children great-grandchild born and adopted in year and great-grandchild born in year grandchild died in year survived by three children daughter died in year upon the death of daughter trust was split into two equal shares one share was distributed to the children of grandchild and the other share is held in trust trustee pays the net_income of trust to grandchild every month trust became irrevocable on settlor’s death date which is prior to date and it is represented that no additions have been made to trust after date trust does not define whether child or children includes an adopted_child or children when trust was established state law presumed that bequests to children daughter had two children grandchild and grandchild grandchild has as written trust does not include any language regarding the rule against settlor was a resident of state when he died trust has been administered in plr-132956-06 were intended for natural children which would exclude adopted children cite effective ----------------- state law provides that the rules of construction or presumption provided in the act applies to a governing instrument executed before that date unless there is a clear indication of a contrary intent cite state law provides that in construing dispositive provisions of a transferor an adopted individual is included in class gifts cite for purposes of intestate_succession state law provides that an adopted individual is the child of his or her adopted parents cite perpetuities grandchild was alive at the time of settlor’s death grandchild was born after settlor’s death because grandchild was not alive upon settlor’s death gandchild cannot be a measuring life under state law if a nonvested property interest may be invalid under state law then upon the petition of an interested_party a court shall reform a disposition in the manner that most closely approximates the transferor’s manifested plan of distribution that is within the years allowed by the sections set forth in the state law cite state since settlor’s death the trustee is trustee a corporate successor to the trustee and located in state however the beneficiaries vested or contingent of trust are not residents of state grandchild great-grandchlid and great- grandchild are residents of state none of the trust assets consist of tangible_personal_property or real_property accordingly on date the parties petitioned state court pursuant to cite which provides that on petition of an interested person the court may approve an interpretation construction modification or other settlement that is agreed upon in writing by all presently identified and competent beneficiaries whose interests in the trust may be affected to resolve a contest controversy or question of construction or interpretation concerning the existence administration or termination of an irrevocable_trust the court shall approve the agreement if it appears to have been reached in good_faith and its effects are just and reasonable under all of the relevant facts and circumstances cite spouse spouse entered into an agreement settlement agreement as described above the settlement agreement states i that trust is held for the benefit of grandchild and his children and that grandchild has a life_estate in trust with a remainder distributable to his children ii on the death of grandchild trust will terminate and the remainder will be distributed per stirpes to the surviving children of grandchild and for purposes of state law grandchild is the designated ancestor and his children are great-grandchild and great-grandchild iii that the remainder_interest will vest on the earlier of the death of grandchild or one day before the 90th anniversary of the death of settlor date and iv the laws of state apply to trust on date grandchild great-grandchildren and and grandchild 2’s the court order interpreting trust as providing a life_estate for grandchild the court order interpreting trust as including adopted children as children on date court signed a conditional order modifying trust as described above you have asked for the following rulings plr-132956-06 subject_to receipt by the petitioners of the rulings set forth below from the internal_revenue_service does not constitute a modification of trust for purposes of sec_2601 and resulting distributions from trust consistent with this interpretation will not result in the loss of trust’s exempt status for purposes of the generations-skipping transfer_tax with the remainder to great-grandchild and great-grandchild does not constitute a modification of trust for purposes of sec_2601 and resulting distributions from trust consistent with this interpretation will not result in the loss of trust’s exempt status for purposes of the generation-skipping_transfer_tax party to the agreement the court order interpreting trust as including adopted children as children and resulting distributions from trust consistent with this interpretation will not result in a gift by any party to the agreement with remainder to great-grandchild and great-grandchild and resulting distributions from trust consistent with this interpretation will not result in a gift by any party to the agreement as a result of entering into the agreement no party to the court-approved settlement agreement will realize gain_or_loss the court order interpreting trust as providing a life_estate for grandchild the court-approved settlement agreement does not result in a gift by any trust is not includible in grandchild 2’s gross_estate under sec_2033 law and analysis rulings and sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping plr-132956-06 transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a court-approved settlement of a bona judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides that a judicial construction of a governing accordingly based on the facts submitted and the representations made we the issues resolved by the settlement agreement and court order with respect plr-132956-06 to the nature of the beneficiaries’ interests when trust will terminate and what state law will apply to trust are all bona_fide issues regarding the administration of trust and the construction of the terms of trust the settlement agreement is the product of arm’s length negotiations and is within the range of reasonable outcomes under trust and state law further the court’s construction of trust to resolve any ambiguities in the terms of trust involves bona_fide issues and is consistent with state law finally the settlement agreement and court order clarifying trust will not shift a beneficial_interest in the trust to a lower generation beneficiary and will not extend the time for vesting of any beneficial_interest in the trust conclude that the court order interpreting trust as including adopted children as children does not constitute a modification of trust for purposes of sec_2601 and resulting distributions from trust consistent with this interpretation will not result in the loss of trust’s exempt status for purposes of the generations-skipping transfer_tax and the court order interpreting trust as providing a life_estate for grandchild with the remainder to great-grandchild and great-grandchild does not constitute a modification of trust for purposes of sec_2601 and resulting distributions from trust consistent with this interpretation will not result in the loss of trust’s exempt status for purposes of the generation-skipping_transfer_tax sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir citing 387_us_456 thus state law must be examined to ascertain the legitimacy of each party’s claim if it is determined that each party has a valid claim the service must determine that the settlement reflects the result that would apply under state law if there is a difference it is necessary to whether an agreement settling a dispute is effective for gift_tax purposes sec_25_2511-1 of the gift_tax regulations provides that any transaction in rulings and the issues resolved by the settlement agreement and court order with respect plr-132956-06 consider whether the difference may be justified because of the uncertainty of the result if the question were litigated to the nature of the beneficiaries’ interests when trust will terminate and what state law will apply are all bona_fide issues based upon valid enforceable claims by the interested parties the settlement agreement and court order reflect the results that would apply under state law as described above therefore based upon the facts presented and representations made we conclude that the execution of the settlement agreement and approval of the agreement by court the court order interpreting trust to include adopted children as children and the resulting distributions from trust consistent with this interpretation and the court order interpreting trust as providing a life_estate for grandchild with the remainder to great-grandchildren and and the resulting distributions from trust consistent with this interpretation do not result in a gift by any party to the agreement ruling sec_61 provides that gross_income includes gains derived from dealings sec_1001 provides that the amount_realized from the sale or other sec_1001 provides that the gain from the sale_or_other_disposition of in property and under ' a from an interest in a_trust property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution 499_us_554 concerns the the supreme court in cottage savings u s pincite concluded that the rules of the state’s code apply to governing instruments executed prior to --- plr-132956-06 sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite ----------------- unless there is a clear indication of a contrary intent cite under state law in construing the dispositive provisions of a transferor an adopted_child is are included in class gifts and thereby treated the same as a child by birth cite sec_3 and further under state’s uniform statutory rule_against_perpetuities act the court may reform a disposition in the manner that most closely approximates the transferor’s manifest plan of distribution that is with the years allowed in the applicable sections in the act cite because court approved the interpretation of trust it is consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries after modification to trust will not differ materially from the interests in trust court order merely clarifies trust to remove ambiguity provides definitive interpretation of trust and ensures trust is not in violation of the rules against perpetuities in under state law accordingly the proposed interpretation and modification of trust will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is realized by the beneficiaries or trust on the modification for purposes of sec_1001 interpretation and construction of trust provisions are matters of state law ruling sec_2033 provides that the value of the gross_estate shall include the value of sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states all property to the extent of the interest therein of the decedent at the time of his death in the present case grandchild has an interest in the income and principal of trust during his lifetime grandchild did not transfer the property to trust and does not have any rights in the remainder in trust accordingly based upon the facts presented and representations made we conclude that trust is not includible in the gross_estate of grandchild under sec_2033 plr-132956-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically except as noted above we are not ruling on the gift_tax and income_tax consequences of the transaction this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours lorraine e gardner senior counsel branch passthroughs and special industries enclosure copy of letter for sec_6110 purposes
